Cite as 2017 Ark. 161


                SUPREME COURT OF ARKANSAS
                                        No.   CV-16-148

                                                 Opinion Delivered: May   4, 2017
DON PAUL BALES
                                APPELLANT APPEAL FROM THE SEBASTIAN
                                          COUNTY CIRCUIT COURT
V.                                        [NO. 66CV-15-30]

CITY OF FORT SMITH, ARKANSAS    HONORABLE STEPHEN TABOR,
                       APPELLEE JUDGE


                                                 CERTIFIED QUESTION ANSWERED;
                                                 REMANDED TO THE COURT OF
                                                 APPEALS.


                               JOHN DAN KEMP, Chief Justice

       We accepted certification of this case from the Arkansas Court of Appeals to answer

the question whether the court of appeals has jurisdiction to hear appeals involving the

suspension, discharge, or reduction in rank for certain civil-service officers. See Ark. Code

Ann. § 14-51-308 (Repl. 2013).

       The Arkansas Constitution grants to the Arkansas Supreme Court “[s]tatewide

appellate jurisdiction.” Ark. Const. amend. 80, § 2(D)(1). “The Court of Appeals shall have

such appellate jurisdiction as the Supreme Court shall by rule determine and shall be subject

to the general superintending control of the Supreme Court.” Ark. Const. amend. 80, § 5.

Rule 1-2(a) of the Rules of the Supreme Court and Court of Appeals outlines the appellate

jurisdiction of this court and the court of appeals. Generally, all cases appealed shall be filed
                                   Cite as 2017 Ark. 161

in the court of appeals except for the types of cases designated in the rule.1 Among the cases

specified to be heard by this court are “[a]ppeals required by law to be heard by the Supreme

Court.” Ark. Sup. Ct. R. 1-2(a)(8).

       The question before us is whether appeals from civil-service commissions under

Arkansas Code Annotated section 14-51-308(e) are required by law to be heard by this

court. Section 14-51-308 states, in relevant part,

       (e)(1)(A) A right of appeal by the city or employee is given from any decision of the
       commission to the circuit court within the jurisdiction of which the commission is
       situated.

       ....

       (2)(A) A right of appeal is also given from any action from the circuit court to the
       Supreme Court.

       (B) The appeal shall be governed by the rules of procedure provided by law for
       appeals from the circuit court to the Supreme Court.




       1
         The following cases appealed shall be filed in the supreme court: (a)(1) all appeals
involving the interpretation of the Constitution of Arkansas; (2) criminal appeals in which
the death penalty or life imprisonment has been imposed; (3) petitions for quo warranto,
prohibition, injunction, or mandamus directed to the state, county, or municipal officials or
to circuit courts; (4) appeals pertaining to election and election procedures; (5) appeals
involving the discipline of attorneys-at-law and or arising under the power of the supreme
court to regulate the practice of law; (6) appeals involving the discipline and disability of
judges; (7) second or subsequent appeals following an appeal which has been decided in the
supreme court; and (8) appeals by law required to be heard by the supreme court. Ark. Sup.
Ct. R. 1-2(a)(1)–(8). Any case is subject to reassignment by the supreme court. Ark. Sup.
Ct. R. 1-2(b). The supreme court may transfer to the court of appeals any case appealed to
the supreme court and may transfer to the supreme court any case appealed to the court of
appeals. Ark. Sup. Ct. R. 1-2(d).

                                              2
                                    Cite as 2017 Ark. 161

       The statute was enacted in 1933,2 long before the legislature was empowered by

amendment 58 to the Arkansas Constitution to create and establish the court of appeals.3

Amendment 58 vested in the supreme court the power to determine the jurisdiction of the

court of appeals. Ark. Const. amend. 58; see Moose v. Gregory, 267 Ark. 86, 88, 590 S.W.2d

662, 664 (1979) (explaining that amendment 58 entrusted to the supreme court complete

responsibility for determining both the initial jurisdiction of the court of appeals and the

extent to which its decisions are reviewable). Likewise, amendment 80, which repealed

amendment 58, makes clear that the court of appeals “shall have jurisdiction as the supreme

court shall by rule determine.” See Ark. Const. amend. 80, § 5.4

       Since 2000, civil-service-commission appeals have routinely been filed in the court

of appeals absent a jurisdictional exception under Rule 1-2. See, e.g., Farmer v. Moon, 2013

Ark. App. 564; Edgmon v. Little Rock Police Dep’t, 2013 Ark. App. 470; City of Little Rock v.



       2
           See Act of Feb. 13, 1933, No. 28, 1933 Acts 65.
       3
         Amendment 58, which was approved by voters on November 7, 1978, stated, in
relevant part,

       The General Assembly is hereby empowered to create and establish a Court of
       Appeals and divisions thereof. The Court of Appeals shall have such appellate
       jurisdiction as the Supreme Court shall by rule determine, and shall be subject to the
       general superintending control of the Supreme Court.

       Effective July 1, 1979, the legislature established the court of appeals. See Act of Feb.
23, 1979, No. 208, 1979 Acts 467.
       4
        The right of appeal conferred by the legislature in section 14-51-308(e)(2)(A)
remains unchanged. The appellate jurisdiction of the court of appeals is determined by this
court. See Ark. Elec. Coop. Corp. v. Ark. Pub. Serv. Comm’n, 307 Ark. 171, 818 S.W.2d 935
(1991) (stating that this court decides the appellate jurisdiction of the court of appeals, not
the legislature).
                                               3
                                     Cite as 2017 Ark. 161

Hubbard, 82 Ark. App. 119, 112 S.W.3d 375 (2003); Rushing v. El Dorado Civ. Serv. Comm’n,

No. CA 01-857, 2002 WL 31424851 (Ark. App. Oct. 30, 2002) (unpublished); Green v.

Pine Bluff Civ. Serv. Comm’n, No. CA 01-1357, 2002 WL 1980377 (Ark. App. Aug. 28,

2002) (unpublished); Dubose v. City of Sherwood Police Dep’t, No. CA 00-1211, 2001 WL

617519 (Ark. App. June 6, 2001) (unpublished). We conclude that civil-service-commission

appeals are not required by law to be heard by the supreme court pursuant to Arkansas

Supreme Court Rule 1-2(a)(8).

       Civil-service-commission appeals pursuant to section 14-51-308(e)(2)(A) shall

continue to be filed in the court of appeals unless there is another basis for supreme court

jurisdiction under Rule 1-2.5 Having answered the certified question, we remand this case

to the court of appeals.

       Certified question answered; remanded to the court of appeals.

       Pinnacle Law Firm, PLLC, by: Matthew D. Campbell, for appellant.

       Daily & Woods, P.L.L.C., by: Colby R. Roe and Wyman R. Wade, Jr., for appellee.




       5
         See, e.g., Lawrence v. City of Texarkana, 2011 Ark. 42, 378 S.W.3d 127 (stating that
supreme court jurisdiction was pursuant to Ark. Sup. Ct. R. 1-2(a)(7) (subsequent appeal
following an appeal that has been decided in the supreme court) and 1-2(b)(6) (appeal
involving substantial questions of law concerning the interpretation of statutes and
regulatory rules)); Lawrence v. City of Texarkana, 364 Ark. 466, 221 S.W.3d 370 (2006)
(accepting certification of the case from the court of appeals pursuant to Ark. Sup. Ct. R.
1-2(b)(5) (significant issue requiring clarification of the law)); Clark v. City of Pine Bluff Civ.
Serv. Comm’n, 353 Ark. 810, 120 S.W.3d 541 (2003) (assuming jurisdiction of the case
pursuant to Rule 1-2(b)(5) (substantial questions of law concerning the construction of a
statute and court rule)).
                                                4